      6:18-cv-00015-DCC         Date Filed 07/02/19        Entry Number 43       Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

 Sunny Days Entertainment, LLC,                )   Civil Action No. 6:18-cv-00015-DCC
                                               )
                                  Plaintiff,   )
                                               )
                  vs.                          )           CONSENT AMENDED
                                               )       CONFERENCE AND SCHEDULING
 Traxxas, L.P.,                                )                ORDER
                                               )
                               Defendants.     )
                                               )
                                               )

        Pursuant to the Federal Rules of Civil Procedure and the Local Civil Rules of this District,
the Court hereby establishes the following amended schedule for this case. This Scheduling Order
is entered to administer the trial of this case in a manner consistent with the Federal Rule of Civil
Procedure’s goal of securing “the just, speedy, and inexpensive determination of every action and
proceeding.” Fed. R. Civ. P. 1.

       1. Amendment of Pleadings: Any motions to join other parties and to amend the
          pleadings shall be filed by September 23, 2019.

       2. Expert Disclosures:

               A. Plaintiff shall file and serve a document identifying by full name, address, and
                  telephone number each person whom Plaintiff expects to call as an expert at
                  trial and certifying that a written report prepared and signed by the expert
                  pursuant to Fed. R. Civ. P. 26(a)(2)(B) or, where allowed, a report prepared by
                  counsel has been disclosed to the other parties by October 4, 2019.

               B. Defendant shall file and serve a document identifying by full name, address,
                  and telephone number each person whom Defendant expects to call as an expert
                  at trial and certifying that a written report prepared and signed by the expert
                  pursuant to Fed. R. Civ. P. 26(a)(2)(B) or, where allowed, a report prepared by
                  counsel has been disclosed to the other parties by November 4, 2019.

               C. Plaintiff shall be entitled to provide a rebuttal expert report by November 18,
                  2019.

       3. Records Custodians: Counsel shall file and serve affidavits of records custodian
          witnesses proposed to be presented by affidavit at trial no later than December 6, 2019.
          Objections to such affidavits must be made within 14 days after the service of the




                                                   1
       6:18-cv-00015-DCC              Date Filed 07/02/19           Entry Number 43            Page 2 of 3




             disclosures. See Fed. R. Evid. 803(6), 902(11), or 902(12) and Local Civil Rule
             16.02(D)(3) (D.S.C.).

         4. Discovery: Discovery shall be completed no later than December 13, 2019. All
            discovery requests (except RFAs) shall be served in time for the responses thereto to
            be served by this date. De bene esse depositions must be completed by discovery
            deadline. No motions relating to discovery shall be filed until counsel have
            consulted and attempted to resolve the matter as required by Local Civil Rule 7.02
            (D.S.C.), and have had a telephone conference with Judge Coggins in an attempt
            to resolve the matter informally. The request for a telephone conference should
            be made within the time limit prescribed by local rule for filing such motion.
            Attorneys should send a request for a telephone conference via e-mail to
            coggins_ecf@scd.uscourts.gov. The parties shall set forth their respective
            positions in their request.

         5. Motions: All dispositive motions and all other motions, except those to complete
            discovery, those nonwaivable motions made pursuant to Fed. R. Civ. P. 12, and those
            relating to the admissibility of evidence at trial (other than Daubert motions), shall be
            filed on or before February 7, 2020.

         6. Mediation: Mediation shall be completed in this case on or before March 6, 2020. See
            Judge Coggins’ Standing Mediation Order (setting forth mediation requirements).

         7. Request for Admissions: All requests for admissions shall be served in time for the
            responses thereto to be served by March 11, 2020.

         8. Daubert Motions: All Daubert motions shall be filed on or before March 27, 2020.
            Responses to Daubert motions shall be filed on or before April 17, 2020.

         9. Pretrial Disclosures: No later than April 9, 2020 the parties shall file and exchange
            Fed. R. Civ. P. 26(a)(3) pretrial disclosures. Within 14 days thereafter, a party shall
            file and exchange Fed. R. Civ. P. 26(a)(3) objections, any objections to use of a
            deposition designated by another party, and any deposition counter-designations under
            Fed. R. Civ. P. 32(a)(6). The parties shall serve any objections to counter-designations
            no later than April 30, 2020 and confer on objections to deposition designations no
            later than May 7, 2019.

         10. Motions in Limine: Motions in Limine must be filed no later than April 9, 2020.
             Written responses are due 7 days after the motion is filed.

         11. Pretrial Briefs and Exhibits: Parties shall furnish the Court pretrial briefs 7 days prior
             to the date set for jury selection. 1 Local Civil Rule 26.05 (D.S.C.). Attorneys shall

1
 The pretrial brief information found in Local Civil Rule 26.05(A)-(M) (D.S.C.) shall be submitted only to the Judge’s
chambers. However, pretrial brief information contained in Local Civil Rule 26.05(N)-(O) (D.S.C.) shall be served
on opposing parties.


                                                          2
      6:18-cv-00015-DCC         Date Filed 07/02/19        Entry Number 43        Page 3 of 3




           meet at least 7 days prior to the date set for submission of pretrial briefs for the purpose
           of the exchanging and marking all exhibits. See Local Civil Rule 26.07 (D.S.C.).

       12. Jury Selection and Trial: This case is subject to being called for jury selection and/or
           trial on or after May 11, 2020.


           The parties’ attention is specifically directed to Local Civil Rule 5.03 (D.S.C.)
regarding the filing of confidential material. The parties’ attention is also directed to the Court’s
website regarding instructions or other orders that may be applicable to your case.


                                                       s/Donald C. Coggins, Jr.
                                                       United States District Judge
July 2, 2019
Spartanburg, South Carolina


Pursuant to Local Civil Rule 83.I.06 (D.S.C.), this Order is being sent to local counsel only.




                                                  3
